Exhibit 10.22
SECOND AMENDMENT TO DEED OF LEASE
     THIS SECOND AMENDMENT TO DEED OF LEASE (this “Second Amendment”) is made
this 26th day of March, 2007 (the “Effective Date”), by and between ACP/2300
CORPORATE PARK OWNER, LLC, a Delaware limited liability company (“Landlord”),
and K12 INC., a Delaware corporation (“Tenant”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Deed of Lease dated December 7, 2005 (the
“Original Lease”), ACP/2300 Corporate Park Drive, LLC (“Original Landlord”)
leased to Tenant, and Tenant leased from Original Landlord, approximately 35,740
rentable square feet of office space (the “Original Premises”) comprising a
portion of the first (1st) floor and the entire second (2nd) floor of the
building located at 2300 Corporate Park Drive, Herndon, Virginia (the
“Building”);
     WHEREAS, Landlord has purchased the Building from Original Landlord and has
succeeded to the interest of Original Landlord under the Original Lease;
     WHEREAS, pursuant to that certain First Amendment to Deed of Lease dated
November 30, 2006 (the “First Amendment”), Landlord and Tenant amended the
Original Lease to provide for the demise to Tenant of the Expansion Space (as
more particularly described in the First Amendment), upon the terms and
conditions set forth in the First Amendment; and
     WHEREAS, Landlord and Tenant desire to amend the Original Lease, as
amended, to provide for the demise to Tenant of the Second Expansion Space
(hereinafter defined), upon the terms and conditions set forth in this Second
Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and of the mutual agreements hereinafter set forth, it is
hereby mutually agreed as follows:
     1. Incorporation of Recitals. The foregoing recitals are hereby
incorporated in this Second Amendment and made a part hereof by this reference.
     2. Definitions. All capitalized terms used in this Second Amendment shall
have the meanings ascribed thereto in the Original Lease, unless otherwise
defined herein. As used herein and in the Original Lease: (a) the term “Lease”
shall mean the Original Lease, as amended by the First Amendment and this Second
Amendment; and (b) from and after the Second Expansion Space Commencement Date
(hereinafter defined), the term “Premises” shall mean the Original Premises
together with the Expansion Space and the Second Expansion Space.
Notwithstanding the foregoing, in the event the Must-Take Space Commencement
Date occurs prior to the Second Expansion Space Commencement Date, then, as of
the Second Expansion Space Commencement Date, the term “Premises” shall mean the
Original Premises together with the Expansion Space, the Second Expansion Space
and the Must-Take Space.
     3. Second Expansion Space. Subject to the terms and conditions set forth
herein, Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, for a term beginning on the Second Expansion Space Commencement Date
and ending on April 30, 2013 (i.e. the “Lease Expiration Date” under the
Original Lease), 27,752 rentable square feet of office space consisting of the
entire sixth (6th) floor of the Building, as shown on the attached Exhibit A
(the “Second Expansion Space”). As of the Second Expansion Space Commencement
Date, the aggregate number of rentable square feet demised to Tenant under the
Lease (consisting of the Original Premises, the Expansion Space and the Second
Expansion Space) shall be 70,422. Notwithstanding the foregoing, in the event
the Must-Take Space Commencement Date occurs prior to the Second Expansion Space
Commencement Date, then, as of the Second Expansion Space Commencement Date, the
aggregate number of rentable square feet demised to
HOLLAND & KNIGHT LLP

 



--------------------------------------------------------------------------------



 



Tenant under the Lease (consisting of the Original Premises, the Expansion
Space, the Second Expansion Space and the Must-Take Space) shall be 98,174.
     4. Improvements to the Second Expansion Space. Landlord shall deliver the
Second Expansion Space to Tenant in its “as-is” condition (broom clean and free
of all furniture and work stations, except for the Second Expansion Space
Existing Furniture (hereinafter defined)) and Landlord shall have no obligation
to perform, or, except as expressly set forth in this Paragraph 4, pay for, any
work, improvements or alterations in or to the Second Expansion Space in
connection with this Second Amendment or otherwise. Notwithstanding the
foregoing, and provided that Tenant is not then in default under the Lease,
Landlord shall provide Tenant with a refurbishment allowance (the “Refurbishment
Allowance”) of Two Hundred Twenty-Two Thousand Sixteen Dollars ($222,016.00) (or
Eight Dollars ($8.00) per rentable square foot of the Second Expansion Space) to
pay for costs and expenses incurred by Tenant in connection with the design and
construction of improvements which Tenant desires to undertake in and to the
Second Expansion Space (the “Second Expansion Space Improvements”), which costs
and expenses shall include the costs of all space planning, architectural and
engineering work related thereto, all governmental and quasi-governmental
approvals and permits required therefor, any costs incurred by Landlord because
of changes to the base Building or the base Building systems, all construction
costs, contractors’ overhead and profit, Tenant’s construction management fees,
insurance and other requirements, the cost of Tenant’s telecommunications
cabling and wiring installed in the Second Expansion Space, the cost of Tenant’s
initial furniture, fixtures and equipment installed in the Second Expansion
Space, and all other costs and expenses incurred in connection with the Second
Expansion Space Improvements. Disbursements of the Refurbishment Allowance by
Landlord (“Partial Payments”) shall be made on a monthly basis, if requested in
writing by Tenant, or, if not so requested, paid out by Landlord upon completion
of the Second Expansion Space Improvements, and the satisfaction of the
conditions set forth below, including the receipt by Landlord of final lien
waivers from all general contractors, subcontractors and material suppliers who
perform work or provide materials in connection therewith. Each of Tenant’s
requests for a Partial Payment (the “Draw Requests”) shall be accompanied by
(a) the general contractor’s application for payment (including, if applicable,
an architect’s certification thereof) setting forth a detailed description of
the work completed (including the percentage of the total job which the work
with respect to which the contractor seeks payment represents) and the total
cost of such work; (b) invoices for design, architectural or permit costs
incurred by Tenant; (c) a written approval by Tenant and its architect of the
contractor’s application of payment and the work performed by the contractor(s);
and (d) partial lien waivers (or, with respect to the final Draw Request, final
lien waivers) and releases of mechanic’s and materialmen’s liens from the
general contractor, subcontractors and material suppliers providing work or
services in or to the Second Expansion Space. The Landlord shall make Partial
Payments of the Refurbishment Allowance within thirty (30) days after receipt of
a Draw Request from Tenant, provided that such Draw Request is accompanied by
all applicable information and documentation set forth in (a)-(d), above. The
Tenant’s final Draw Request shall include a certificate of substantial
completion prepared by Tenant’s architect and shall also include all applicable
final lien waivers. Prior to undertaking any Second Expansion Space Improvements
in the Second Expansion Space, Tenant shall submit to Landlord for its approval
full working drawings (the “Working Drawings”) depicting all Second Expansion
Space Improvements which Tenant desires to install in the Second Expansion
Space, which Working Drawings shall satisfy the requirements set forth for the
“Tenant’s Plans” pursuant to Exhibit B attached to the Original Lease
(captioned, “Work Agreement”). All Working Drawings depicting the Second
Expansion Space Improvements to be constructed in or to the Second Expansion
Space shall be subject to approval by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, except if Landlord determines
that any proposed Second Expansion Space Improvement depicted therein will alter
or affect the structural elements of the Building or any of the systems therein,
in which event Landlord’s approval may be withheld in its sole discretion with
respect to such improvements. The Second Expansion Space Improvements shall be
constructed (1) in a good and workmanlike manner, (2) in strict accordance with
the terms and conditions of the Original Lease, including but not limited to the
terms and conditions of Section 8 thereof (captioned, “Improvements and
Fixtures”) and (3) by licensed contractor(s) approved in writing by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed. Any
portion of the Refurbishment
HOLLAND & KNIGHT LLP

Page 2



--------------------------------------------------------------------------------



 



Allowance with respect to which Tenant fails to submit to Landlord a Draw
Request within six (6) months after the Second Expansion Space Rent Commencement
Date (hereinafter defined) shall be retained by Landlord.
     5. Second Expansion Space Term.
          A. The Term with respect to the demise of the Second Expansion Space
to Tenant (the “Second Expansion Space Term”) shall commence on the Second
Expansion Space Commencement Date and shall expire on April 30, 2013, unless
earlier terminated in accordance with the terms and provisions of the Lease. As
used herein, the term “Second Expansion Space Commencement Date” shall mean the
date on which Landlord delivers the Expansion Space to Tenant, which date is
currently anticipated to occur on or about October 1, 2009. As used herein, the
term “S.E.S. Lease Year” shall mean each consecutive twelve-month period during
the Second Expansion Space Term, beginning with the Second Expansion Space Rent
Commencement Date, except that if the Second Expansion Space Rent Commencement
Date does not occur on the first day of a calendar month, the first S.E.S. Lease
Year shall commence on the Second Expansion Space Rent Commencement Date and
terminate on the last day of the twelfth (12th) full calendar month after the
Second Expansion Space Rent Commencement Date, and (b) each successive period of
twelve (12) calendar months thereafter during the Second Expansion Space Term.
From and after the Second Expansion Space Commencement Date, and provided that
Tenant is in compliance with all of Tenant’s insurance requirements with respect
to the Second Expansion Space as set forth in the Lease, Tenant shall have
access to the Second Expansion Space and Tenant may use the Second Expansion
Space for the use set forth in Section 6.a of the Original Lease.
Notwithstanding anything to the contrary contained herein, in the event that the
Second Expansion Space Commencement Date has not occurred on or before April 1,
2010, subject to a day-for-day extension for matters of Force Majeure, Tenant
shall have the right, but not the obligation, to terminate this Second Amendment
upon ten (10) business days prior written notice to Landlord, in which event
this Second Amendment shall be null and void and of no further force or effect;
provided that if Landlord delivers the Second Expansion Space to Tenant during
such ten (10) business day period, this Second Amendment shall not terminate and
shall continue in full force and effect in accordance with its terms.
          B. Reference is made to the form of Declaration of Second Expansion
Space Commencement Date (the “Declaration”) attached hereto as Exhibit B. After
the Second Expansion Space Commencement Date, Landlord shall complete the
Declaration and deliver the completed Declaration to Tenant. Within ten
(10) days after Tenant receives the completed Declaration from Landlord, Tenant
shall execute and return the Declaration to Landlord to confirm the Second
Expansion Space Commencement Date, the Second Expansion Space Rent Commencement
Date and the actual number of rentable square feet in the Second Expansion
Space. Failure to execute the Declaration shall not affect the commencement or
expiration of the Second Expansion Space Term. As used herein, the term “Second
Expansion Space Rent Commencement Date” shall mean the date that is sixty
(60) days after the Second Expansion Space Commencement Date (i.e. if the Second
Expansion Space Commencement Date occurs on October 1, 2009, the Second
Expansion Space Rent Commencement Date shall occur on December 1, 2009).
     6. Second Expansion Space Annual Base Rent. Commencing on the Second
Expansion Space Rent Commencement Date, and thereafter on the first day of each
and every calendar month during the Second Expansion Space Term, Tenant shall
pay Landlord Annual Base Rent for the Second Expansion Space only (“Second
Expansion Space Annual Base Rent”) in the following amounts, in equal monthly
installments (“Second Expansion Space Monthly Base Rent”), in advance, as
follows:
HOLLAND & KNIGHT LLP

Page 3



--------------------------------------------------------------------------------



 



                              Second Expansion   Second Expansion   Second
Expansion     Space Annual Base   Space Annual Base   Space Monthly S.E.S. Lease
Year   Rent Per Square Foot   Rent   Base Rent
1
  $ 34.50     $ 957,444.00     $ 79,787.00  
2
  $ 35.36     $ 981,310.68     $ 81,775.89  
3
  $ 36.25     $ 1,006,010.04     $ 83,834.17  
4
  $ 37.15     $ 1,030,986.84 *   $ 85,915.57  

 

*    [on an annualized basis]

Tenant shall pay Landlord Second Expansion Space Annual Base Rent in accordance
with the terms and conditions of Section 4 of the Original Lease (captioned,
“Rent”). Tenant hereby expressly acknowledges and agrees that any delay by
Tenant in completing the Second Expansion Space Improvements shall not delay or
otherwise affect the Second Expansion Space Rent Commencement Date or Tenant’s
obligation to pay Landlord Second Expansion Space Annual Base Rent from and
after such date.
     7. Additional Rent Attributable to Second Expansion Space.
          A. Commencing on January 1, 2011, for each calendar year during the
Second Expansion Space Term in which the amount of Operating Expenses exceeds
the amount of Operating Expenses for the S.E.S. Base Year (hereinafter defined),
Tenant shall pay Landlord Tenant’s S.E.S. Pro Rata Share (Operating Expenses)
(hereinafter defined) of the amount by which the amount of Operating Expenses
for such calendar year exceeds the amount of Operating Expenses incurred by
Landlord in the S.E.S. Base Year, in accordance with the terms and conditions of
Section 4 of the Original Lease.
          B. Commencing on January 1, 2011, for each calendar year during the
Second Expansion Space Term in which the amount of Real Estate Taxes exceeds the
amount of Real Estate Taxes for the S.E.S. Base Year, Tenant shall pay Landlord
Tenant’s S.E.S. Pro Rata Share (Real Estate Taxes) (hereinafter defined) of the
amount by which the amount of Real Estate Taxes for such calendar year exceeds
the amount of Real Estate Taxes incurred by Landlord in the S.E.S. Base Year, in
accordance with the terms and conditions of Section 4 of the Original Lease.
          C. Landlord and Tenant hereby acknowledge and agree that: (i)
“Tenant’s S.E.S. Pro Rata Share (Operating Expenses)” shall be 17.47%; (2)
“Tenant’s S.E.S. Pro Rata Share (Real Estate Taxes)” shall be 17.47%; and
(3) the “S.E.S. Base Year” shall be calendar year 2009.
     8. Tenant’s Continuing Obligations with Respect to the Original Premises
and the Expansion Space.
          A. Between the Effective Date and the Lease Expiration Date, Tenant
shall continue to pay Landlord: (i) all Annual Base Rent for the Original
Premises in accordance with the terms and conditions of Section 4 of the
Original Lease; (ii) Tenant’s Pro Rata Share (Operating Expenses) of increases
in Operating Expenses which are attributable to the Original Premises in
accordance with the term and conditions of Section 4 of the Original Lease; and
(iii) Tenant’s Pro Rata Share (Real Estate Taxes) of increases in Real Estate
Taxes which are attributable to the Original Premises in accordance with the
terms and conditions of Section 4 of the Original Lease.
          B. Between the Effective Date and the Lease Expiration Date, Tenant
shall continue to pay Landlord: (i) all Expansion Space Annual Base Rent for the
Expansion Space in accordance with the terms and conditions of Paragraph 6 of
the First Amendment (captioned, “Expansion Space Annual Base Rent”);
(ii) Tenant’s E.S. Pro Rata Share (Operating Expenses) of increases in Operating
Expenses which are attributable to the Expansion Space in accordance with the
term and conditions of Paragraph 7 of the First Amendment (captioned,
“Additional Rent Attributable to the Expansion Space”); and (iii) Tenant’s E.S.
Pro Rata Share (Real Estate Taxes) of increases in Real Estate Taxes which are
attributable
HOLLAND & KNIGHT LLP

Page 4



--------------------------------------------------------------------------------



 



to the Expansion Space in accordance with the terms and conditions of
Paragraph 7 of the First Amendment.
     9. Parking. From and after the Second Expansion Space Rent Commencement
Date, Tenant shall be provided, without charge during the Second Expansion Space
Term, an additional one hundred ten (110) unreserved parking spaces located on
Surface Lot and/or the Parking Structure, as determined by Landlord in its sole
discretion (the “S.E.S. Additional Parking Spaces”). Tenant hereby expressly
acknowledges and agrees that the terms of Section 26 of the Original Lease
(captioned, “Parking”) shall govern Tenant’s use of the S.E.S. Additional
Parking Spaces.
     10. Brokers. Landlord and Tenant recognize ACP Mid-Atlantic LLC, as
Landlord’s agent, and The Staubach Company — Northeast, Inc., as Tenant’s agent,
as the sole brokers (the “Brokers”) with respect to this Second Amendment.
Landlord agrees to be responsible for the payment of any leasing commissions
owed to the Brokers in accordance with the terms of separate commission
agreements entered into between Landlord and each of the Brokers. Landlord and
Tenant each represent and warrant to the other that no other broker has been
employed in carrying on any negotiations relating to this Second Amendment and
shall each indemnify and hold harmless the other from any claim for brokerage or
other commission arising from or out of any breach of the foregoing
representation and warranty.
     11. Second Expansion Space Existing Furniture. In connection with the
leasing of the Second Expansion Space by Tenant and pursuant to the Bill of Sale
attached hereto and made a part hereof as Exhibit C, effective as of the Second
Expansion Space Commencement Date, Landlord hereby conveys to Tenant, free of
charge, all of its right, title and interest in and to any and all furniture,
equipment and furnishings in the Second Expansion Space as of the Second
Expansion Space Commencement Date (collectively, the “Second Expansion Space
Existing Furniture”). Landlord makes no representations or warranties with
respect to the condition of the Second Expansion Space Existing Furniture and
Tenant shall accept the Second Expansion Space Existing Furniture in its as-is,
where-is condition as of the Second Expansion Space Commencement Date.
     12. Additional Modification. If the Second Expansion Space Commencement
Date occurs prior to the Must-Take Space Commencement Date, then, as of the
Second Expansion Space Commencement Date, Section 34(d) of the Original Lease,
as amended pursuant to the terms of Paragraph 11 of the First Amendment
(captioned, “Additional Modification”), shall be deleted in its entirety and the
following language shall be inserted in lieu thereof as new Section 34(d) of the
Original Lease:
“d. From and after the Must-Take Space Commencement Date: (i) the aggregate
number of rentable square feet demised under the Lease shall be 98,174;
(ii) wherever the term “Premises” appears in the Lease, it is hereby deemed to
mean the entire 98,174 rentable square feet demised to Tenant; and
(iii) Tenant’s Pro Rata Share (Operating Expenses) and Tenant’s Pro Rata Share
(Real Estate Taxes) as set forth in Section 1.g, above, shall each be increased
to thirty-nine and ninety-six hundredths percent (39.96%). Tenant hereby
acknowledges and agrees that the Base Year with respect to the Must-Take Space
shall be calendar year 2006.”
     13. Counterpart Copies. This Second Amendment may be executed in two (2) or
more counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Second
Amendment.
     14. Miscellaneous. This Second Amendment (a) shall be binding upon and
inure to the benefit of the parties hereto and their respective representatives,
transferees, successors and assigns and (b) shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia.
HOLLAND & KNIGHT LLP

Page 5



--------------------------------------------------------------------------------



 



     15. Ratification. Except as expressly amended by this Second Amendment, all
other terms, conditions and provisions of the Lease are hereby ratified and
confirmed and shall continue in full force and effect.
[signatures appear on the following page]
HOLLAND & KNIGHT LLP

Page 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
to Deed of Lease under seal as of the day and year first hereinabove written.

                  LANDLORD:    
 
                ACP/2300 CORPORATE PARK OWNER, LLC, a
Delaware limited liability company    
 
           
 
  By:   ACP/AEW Woodland Park JV, LLC, a    
 
      Delaware limited liability company, its sole
member    
 
           
 
  By:   ACP-BP Woodland Park Investor, LLC, a
Delaware limited liability company, its
operating member    
 
           
 
  By:   ACP/Woodland Park Investor, LLC, a
Delaware limited liability company, its manager    
 
           
 
  By:   /s/ Douglas Fleit    
 
           
 
      Name: Douglas Fleit    
 
      Title: Manager    
 
                TENANT:    
 
                K12 INC., a Delaware corporation    
 
           
 
  By:   /s/ John Baule    
 
           
 
      Name: John Baule    
 
      Title: Exec VP of Operations and CFO    

HOLLAND & KNIGHT LLP

Page 7



--------------------------------------------------------------------------------



 



EXHIBIT A
FLOOR PLAN OF SECOND EXPANSION SPACE
(MAP) [w67208w6720803.gif]
HOLLAND & KNIGHT LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DECLARATION OF SECOND EXPANSION SPACE COMMENCEMENT DATE
     This Declaration of Second Expansion Space Commencement Date is made as of
                                        , 200_, by ACP/2300 CORPORATE PARK
OWNER, LLC, a Delaware limited liability company (“Landlord”), and K12 INC., a
Delaware corporation (“Tenant”), who agree as follows:
     1. Landlord and Tenant entered into that certain Second Amendment to Deed
of Lease dated                     , 2007, (the “Second Amendment”) in which
Landlord leased to Tenant, and Tenant leased from Landlord, certain premises
described therein and located at 2300 Corporate Park Drive, Herndon, Virginia.
All capitalized terms herein are as defined in the Second Amendment.
     2. Pursuant to the Second Amendment, Landlord and Tenant agreed to and do
hereby confirm the following matters as of the Second Expansion Space
Commencement Date:

  a.   the Second Expansion Space Commencement Date is                     ,
200_;     b.   the Second Expansion Space Rent Commencement Date is
                    , 200_;     c.   the Lease Expiration Date is April 30,
2013;     d.   the number of rentable square feet comprising the Second
Expansion Space is 27,752;     e.   the number of rentable square feet of office
space in the Building is 158,897;     f.   “Tenant’s S.E.S. Pro Rata Share
(Operating Expenses)” shall be 17.47%; and     g.   “Tenant’s S.E.S. Pro Rata
Share (Real Estate Taxes)” shall be 17.47%.

     3. Tenant confirms that:
          a. it has accepted possession of the Second Expansion Space as
provided in the Second Amendment;
          b. Landlord has fulfilled all its obligations to be provided to Tenant
as of the date hereof;
          c. the Lease is in full force and effect and has not been further
modified, altered, or amended, except, as follows:                     ; and
          d. there are no set-offs or credits against Rent, and no security
deposit or prepaid rent has been paid, except as follows:                     .
[signatures appear on the following page]
HOLLAND & KNIGHT LLP

 



--------------------------------------------------------------------------------



 



     The provisions of this Declaration of Second Expansion Space Commencement
Date shall inure to the benefit of, or bind, as the case may require, the
parties and their respective successors and assigns, subject to the restrictions
on assignment and subleasing contained in the Lease, and are hereby attached to
and made a part of the Lease.

                  LANDLORD:    
 
                ACP/2300 CORPORATE PARK OWNER, LLC, a
Delaware limited liability company    
 
           
 
  By:   ACP/AEW Woodland Park JV, LLC, a
Delaware limited liability company, its
sole member    
 
           
 
  By:   ACP-BP Woodland Park Investor, LLC, a
Delaware limited liability company, its
operating member    
 
           
 
  By:   ACP/Woodland Park Investor, LLC, a
Delaware limited liability company, its manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                TENANT:    
 
                K12 INC., a Delaware corporation    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

     
 
  HOLLAND & KNIGHT LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BILL OF SALE
     ACP/2300 CORPORATE PARK OWNER, LLC, a Delaware limited liability company
(“Grantor”), for good and valuable consideration received by K12 INC., a
Delaware corporation (“Grantee”), by these presents does QUITCLAIM, BARGAIN,
SELL and DELIVER unto Grantee its entire right, title and interest in the Second
Expansion Space Existing Furniture (as such term is defined in that certain
Second Amendment to Deed of Lease dated of even date herewith (the “Second
Amendment”) by and between Grantor, as landlord, and Grantee, as tenant).
     GRANTOR HEREBY WARRANTS TO GRANTEE THAT GRANTOR IS THE LAWFUL OWNER OF THE
SECOND EXPANSION SPACE EXISTING FURNITURE AND THAT THE SECOND EXPANSION SPACE
EXISTING FURNITURE IS FREE FROM THE RIGHTS AND CLAIMS OF OTHERS, INCLUDING ANY
LEASES AND FINANCING AGREEMENTS.
     TO HAVE AND TO HOLD the Second Expansion Space Existing Furniture unto
Grantee, its successors and assigns forever.
     This instrument shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia.
     THIS BILL OF SALE SHALL BE EFFECTIVE as of the Second Expansion Space
Commencement Date (as such term is defined in the Second Amendment).

                  GRANTOR:    
 
                ACP/2300 CORPORATE PARK OWNER, LLC, a
Delaware limited liability company    
 
           
 
  By:   ACP/AEW Woodland Park JV, LLC, a
Delaware limited liability company, its sole
member    
 
           
 
  By:   ACP-BP Woodland Park Investor, LLC, a
Delaware limited liability company, its
operating member    
 
           
 
  By:   ACP/Woodland Park Investor, LLC, a
Delaware limited liability company, its manager    
 
           
 
  By:   /s/ Douglas Fleit    
 
           
 
      Name: Douglas Fleit    
 
      Title: Manager    
 
           

HOLLAND & KNIGHT LLP

 